SIDES V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-284-CR





DANIEL SIDES	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On May 21, 2004, Daniel Sides pleaded guilty to felony driving while intoxicated and, pursuant to the plea agreement, was sentenced to four years’ confinement.  On June 18, 2004, the trial court entered its certification of defendant’s right to appeal in accordance with rule 25.2(a)(2).  
See 
Tex. R. App. P.
 25.2(a)(2).  The certification states that this “is a plea-bargain case, and the defendant has NO right of appeal.”

On June 25, 2004, appellant filed a pro se notice of appeal.  On July 27, 2004, we notified appellant that the certification indicating he had no right to appeal had been filed in this court and that this appeal would be dismissed unless appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 25.2(a)(2), 44.3.  Appellant has not filed a response.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or after getting the trial court’s permission to appeal. 
 
Tex. R. App. P.
 25.2(a)(2).  According to the trial court’s certification, neither of these circumstances apply because it states that there is no right of appeal.

Because appellant had no right to appeal, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  September 30, 2004

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.